260 S.W.3d 928 (2008)
Michael PENDLETON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89956.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Movant, Michael Pendleton, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to call a certain witness to testify at his criminal trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for *929 this decision. The judgment is affirmed. Rule 84.16(b).